Citation Nr: 0528417	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  00-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for cervical spine 
degenerative arthritis, currently rated as 10 percent 
disabling, from an initial grant of service connection.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from May 1979 
to June 1999.

This case first came before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran had a Travel Board hearing with a Judge from the 
Board at the RO in June 2002.  In a September 2005 letter, 
the veteran was informed that the Judge who had conducted his 
June 2002 hearing is no longer employed by the Board as well 
as notified of his right to another Board hearing.  As the 
veteran did not respond to the letter within 30 days, the 
Board will assume the veteran does not want an additional 
hearing.  In August 2002, the Board undertook additional 
development, by means of a memorandum, in order to obtain an 
additional VA examination report.  

In July 2003, the Board remanded the appeal for action 
consistent with Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
again remanded the appeal in March 2004 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim have been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran's service-connected cervical spine disability 
is manifested by neck pain, no more than slight limitation 
of motion, and radiologic findings of mild to moderate 
cervical spondylosis; it does not equate to forward flexion 
of the cervical spine limited to no more than 30 degrees, a 
combined range of motion of the cervical spine limited to 
170 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.




CONCLUSION OF LAW

The criteria for an increased schedular disability rating in 
excess of 10 percent for the veteran's service-connected 
cervical spine disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5290 
(2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Increased Schedular Evaluation 

In a September 1999 rating decision, the RO granted service 
connection for cervical spine degenerative arthritis and 
assigned a 10 percent rating, effective from July 1, 1999 
under Diagnostic Codes 5003-5290.  The veteran contends that 
his service-connected cervical spine disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of an increased rating under any of the 
pertinent rating criteria.

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's cervical spine degenerative arthritis.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire time of the claim as well as 
consider the possibility of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). To evaluate 
the severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2005).  


Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

As an initial matter, in considering the veteran's claim, the 
Board acknowledges his complaints -- in personal statements, 
VA examination reports, and the June 2002 hearing transcript 
-- that he suffers from increased severity of his service-
connected cervical spine disability residuals.  His lay 
statements alone, however, cannot meet the burden imposed by 
38 C.F.R. § 4.71a with respect to the current severity of his 
service-connected cervical spine disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (a)(2) 
(2005).  

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
23, 2002 and on September 26, 2003.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005)).  In addition, a correction to the regulation 
published in 2003 was published in June 2004.  See 69 Fed. 
Reg. 32449 (Jun. 10, 2004).  The current General Rating 
Formula for Diseases and Injuries of the Spine will be 
discussed in detail below.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In evaluating the veteran's service-connected cervical spine 
disability, the Board has reviewed and considered all of the 
evidence in the veteran's claims folder.  

Rating Criteria in Effect Prior to September 26, 2003

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Codes 
5003-5290.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined. With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2005).  
The hyphenated diagnostic code in this case indicates that 
degenerative arthritis of the cervical spine under Diagnostic 
Code 5003 is the service-connected disorder, and limitation 
of motion of the cervical spine under Diagnostic Code 5290 is 
a residual condition.  

Service medical records reveal that the veteran went through 
jump school during active service.  A February 1981 treatment 
note showed complaints in the back of the neck.  Treatment 
notes dated in May 1987 show that the veteran was treated for 
cervical strain and complaints of upper extremity 
paresthesias after an injury that occurred while he was 
playing baseball.  An August 1987 follow up note indicated 
that the veteran's X-rays and range of motion of the cervical 
spine were within normal limits.  

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
A September 1999 VA X-ray report listed an impression of 
moderate cervical spondylosis.  In the September 1999 VA 
examination report, the examiner noted that the veteran 
suffered from mild degenerative changes with anterior 
osteophyte formation in the subaxial spine.     

Limitation of motion of the cervical spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
The Board observes that the words "slight" and "moderate" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all the evidence 
to the end that its decisions are "equitable and just".  
See 38 C.F.R. § 4.6 (2005).  The Board further observes that 
normal ranges of motion for the cervical spine were 
promulgated in a recent edition of the Code of Federal 
Regulations, 38 C.F.R. § 4.71a (Plate V) (2004), as follows:  
flexion - 45 degrees; extension - 45 degrees; lateral flexion 
(bilaterally) - 45 degrees; rotation (bilaterally) - 80 
degrees.  Id.

Range of motion test results were listed in the September 
1999 VA examination report as flexion - 30 degrees, extension 
- 30 degrees, lateral flexion - 40 degrees, and rotation - 55 
degrees.  Range of motion test results were listed in the 
February 2003 VA examination report as flexion - 45 degrees, 
extension - 45 degrees, lateral bending - 40 degrees, and 
rotation - 45 degrees.  Further, the examiner specifically 
indicated that the veteran exhibited "normal" cervical 
spine range of motion.  In this case, the Board finds that 
the range of motion test results for the veteran's cervical 
spine do not more nearly approximate moderate limitation of 
motion.  

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of limitation of 
function due to pain attributable to this cervical spine 
disability to the extent that would support assignment of a 
rating higher than 10 percent.  In the July 1999 VA 
examination report, the examiner specifically noted that the 
veteran did not have motor weakness, excessive fatigability, 
incoordination, or painful motion.  After considering the 
effects of the pain, limitation of motion, and fatigability, 
as described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for an 
rating higher than 10 percent under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this case, the Board finds that the veteran's cervical 
spine symptomatology does not meet or more nearly approximate 
the criteria for a higher rating under Diagnostic Codes 5003 
and 5290.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5290 (2002).  Other Diagnostic Codes for the cervical 
spine, which might provide for a higher disability rating, 
are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 through 5295 (2002).  It is not contended nor shown that 
the veteran's service-connected cervical spine disability 
includes symptoms of ankylosis, intervertebral disc syndrome, 
or fracture of the spine.

Rating Criteria in Effect from September 26, 2003

The schedule for rating disabilities of the spine, including 
cervical spine degenerative arthritis, was revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243(2005)). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As shown above, 
degenerative arthritis of the spine is rated under Diagnostic 
Code 5242.  Based on the medical evidence of record, the 
Board finds that there are no objective compensable 
neurologic manifestations associated with the veteran's 
cervical spine disability.  VA examination reports dated in 
September 1999 and February 2003 show no neurologic findings 
related to the veteran's cervical spine disability residuals.  

As for the orthopedic manifestations, the Board notes that, 
in the September 1999 and February 2003 VA examination 
reports, the veteran's forward flexion was recorded as 30 
degrees and 45 degrees, respectively.  Further, his combined 
range of motion of the cervical spine is calculated by the 
Board as 250 degrees in September 1999 and as 260 degrees in 
February 2003.  The General Rating Formula essentially 
removes the subjectivity in determining the severity of any 
loss of motion, and, under the new criteria, these findings 
do not support a rating higher than 10 percent for orthopedic 
symptoms.  Although the forward flexion of the cervical spine 
was reported as 30 degrees in September 1999, it was reported 
as normal, or 45 degrees, in February 2003.  Taking into 
account all the evidence of record, the Board concludes that 
the evidence does not more nearly approximate forward flexion 
greater than 15 degrees but not greater than 30 degrees.  
Therefore, an evaluation in excess of 10 percent is not 
warranted under the rating criteria currently in effect, as 
the veteran does not have forward flexion of the cervical 
spine limited to no more than 30 degrees, a combined range 
of motion of the cervical spine limited to 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

The criteria for a rating in excess of 10 percent under the 
final revised criteria in Diagnostic Code 5242 have not been 
met.  The veteran's disability does not meet or more nearly 
approximate the criteria for a rating in excess of 10 percent 
under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5242 (2005).  The Board has also considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support assigning different percentage disability 
ratings during the time period in question.

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected cervical spine disability.  But, as discussed 
above, the presence of findings meeting the schedular 
criteria for a greater rating have not been shown.  In 
addition, it has not been shown that the service-connected 
cervical spine disability alone has required frequent periods 
of hospitalization or produced marked interference with the 
veteran's employment.  For these reasons, the assignment of 
an extraschedular rating for the veteran's cervical spine 
disability is not warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

In the present case, a substantially complete application for 
the veteran's service connection claim was received in July 
1999.  Thereafter, in a rating decision dated in September 
1999, the veteran's claim for entitlement to service 
connection for cervical spine degenerative arthritis was 
granted.  In this case, the issue concerning the evaluation 
of the veteran's cervical spine disability was initially 
raised in a notice of disagreement following the assignment 
of the initial disability evaluation.  VAOPGCPREC 8-2003 
holds that the section 5103(a) notice need not be sent; 
rather, the procedures of section 7105(d) apply.  
Nonetheless, in the April 2001 letter from the RO and October 
2004 letter from the Appeals Management Center (AMC), the 
veteran was notified regarding what information and evidence 
is needed to substantiate his claim, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the April 2001 
and October 2004 letters was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by VA, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   In addition, in this case, the VCAA was enacted 
in November 2000 after the original AOJ adjudication of the 
claim in 1999.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  Further, after the notice 
was provided, the case was readjudicated in a March 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's evaluation for cervical spine degenerative 
arthritis.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in April 2001 and 
October 2004 and the March 2005 SSOC, complied with these 
requirements.    
 
Additionally, the Board notes that the October 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the October 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records and multiple VA examination reports 
have been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this case, 
the veteran was provided with multiple VA examinations.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in March 2004.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

An increased evaluation for cervical spine degenerative 
arthritis is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


